Citation Nr: 1623686	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-20 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for herniated disc, L4, L5, S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel






INTRODUCTION

The Veteran served on active duty from May 1988 to November 1988 and from January 1990 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

To the extent that additional evidence has been associated with the claims folder following the most recent Supplemental Statement of the Case, the Veteran submitted an expedited processing form signed and dated in February 2013, waiving his right to have additional evidence considered by the Agency of Original Jurisdiction (AOJ) on remand.  See 38 C.F.R. § 20.1304(c) (2015).


FINDING OF FACT

Considering the clinical findings and competent evidence, the functional impairment and loss due to the Veteran's herniated disc, L4, L5, S1, is not comparable to forward flexion of the thoracolumbar spine of 30 degrees or less; or, ankylosis.  There is no clinical evidence of incapacitating episodes.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for herniated disc, L4, L5, S1, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in January 2009, satisfied the duty to notify provisions with respect to a claim for an increased disability rating and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  

The duty to assist the Veteran has been satisfied in this case.  The claims folder contains the identified VA medical treatment records and private medical treatment records submitted by the Veteran and obtained by VA.  VA medical treatment records were uploaded to the electronic claims folder in February 2015, but the most recent VA treatment is dated in January 2012.  

In addition, the Veteran was provided VA medical examinations to determine the nature and severity of his service-connected disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007). 

The VA examination reports included reviews of the claims folder, physical examination results, and relevant findings to rate the Veteran's herniated disc, L4, L5, S1, in accordance with the rating criteria.  The Board's October 2012 remand directive requested that the examiner address at which point pain begins during range of motion testing, which was addressed in the November 2012 VA medical examination report.  The remand directive also asked the examiner to indicate whether the Veteran experienced functional loss of the spine due to pain or any other symptoms during flare-ups or repeated use, and the examiner noted that the Veteran did not report additional limitation following repetitive use or during flare-ups.  Accordingly, due to the Veteran's statements, the examiner need not opine as to any additional functional impairment during a period of repeated use or during flare-ups.  The VA examiner also addressed the Veteran's time off from work, noting:  "He was out of work from March 13, 2012 to May [...] 2012 due to the back surgery; otherwise, he denies an incapacitating episode during the past 12-month period."  The Board's October 2012 remand directive requested that the examiner should comment on the existence and frequency of incapacitating episodes.  While the Board acknowledges that the VA examiner's statement was not especially clear regarding the presence of incapacitating episodes when noting the Veteran's time out of work, the Board finds that the examiner's opinion substantially complies with the remand in noting that the Veteran did not otherwise report any incapacitating episodes.  Further, the evidence of record is adequate to make a determination that the Veteran did not experience incapacitating episodes to warrant a higher rating under the rating criteria.  The medical treatment records show that the Veteran was out of work following surgery, but do not show any physician prescribed bed rest due to intervertebral disc syndrome.  Accordingly, the examination reports are adequate and the Board's remand directive was substantially completed.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Board recognizes the Veteran's contention regarding the adequacy of the November 2012 VA examination.  However, review of the VA examination report does not indicate that the examination was cursory or otherwise inadequate.  Again, as noted above, the report included a review of the claims folder, examination of the Veteran, to include range of motion testing, and discussion of any functional impairment.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's herniated disc, L4, L5, S1, is rated as 20 percent disabling under Diagnostic Code 5243.  The General Rating Formula for Diseases and Injuries of the Spine provides for disability ratings under Diagnostic Codes 5235 to 5243, unless the disability is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula for Diseases and Injuries of the Spine, relevant ratings related to the thoracolumbar spine are assigned as follows: 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent rating.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

VA treatment records reflect complaints of pain, limited range of motion, limitations on standing and walking, and restrictions for work.  

The Veteran has submitted sick leave records from his employer for 2009 and 2012.  

A January 2009 VA medical treatment record reflected pain with flexion to 30 degrees.

A January 2009 letter from private physician, M.L., M.D., stated that the Veteran should avoid bending, climbing, or lifting more than 15 pounds for the next two weeks.  A February 2009 letter from private physician, P.P., M.D., noted that the Veteran was being treated for lower back pain.  Dr. P.P stated that the Veteran was recommended to avoid heavy lifting, pulling, and pushing.  He was also to avoid any extreme range of motion activity of back.  

A February 2009 VA medical treatment record showed that range of motion was reduced to 25% of flexion.  Another February 2009 VA medical treatment record noted that the Veteran was advised to avoid lifting, pulling, pushing, and extreme range of motion for six weeks.  Another February 2009 VA medical treatment record shows that the Veteran was out on disability due to activity restrictions.  Another February 2009 VA medical treatment record showed that flexion was limited by 50 percent.

The Veteran was provided a VA medical examination in February 2009.  The claims file was reviewed.  He occasionally wore a lumbar support.  He took Vicodin, Tramadol, and Tylenol.  He reported that he worked as a truck mechanic and had been out of work for the past few weeks because of his back pain.  He reported over the past six months his back had been very painful.  The Veteran stated that it usually comes and goes and occasionally radiated down the legs, the left greater than the right.  There were some occasional sensation changes of the legs bilaterally.  There were no bowel or bladder changes and no weakness.  There was no history of recent physical therapy.  The Veteran had epidural steroid injections a few years ago with good results.  The pain was aggravated with bending and lifting.  There was occasional pain at work when he was bending and lifting objects.  There were no incapacitating episodes.  No flare-ups were reported.  There were no problems with repetitive use.  He occasionally wore a back brace.  It did not interfere with daily activities.  There was no weakness.  On physical examination, the lumbosacral spine exhibited slight muscle spasms at bilateral paraspinal muscles.  Range of motion was decreased due to the Veteran's complaints of pain.  He was able to flex to 70 degrees, extend to 20 degrees, side bend right to 20 degrees, side bend left to 20 degrees, rotate right to 30 degrees, and rotate left to 30 degrees.  He complained of pain with flexion and extension and side bending to the left.  After repetitive motion of the lumbosacral spine, there was no additional loss of joint function due to pain, fatigue, or lack of endurance.  The assessment was lumbar herniated discs and lumbar radiculopathy.

A January 2012 VA medical treatment record documented that the Veteran had an acute back flare.  He was given a 72 hour light duty for his job.  

A January 2012 private medical treatment record noted that the Veteran had limited range of motion, pain, and could not sit or stand for more than fifteen to twenty minutes.  

A March 2012 operative report shows that the Veteran had a pre-operative diagnosis of lumbar disc herniation.  He underwent discectomy and laminectomy.  

A March 2012 private medical treatment record showed that the Veteran had impaired range of motion, pain, impaired strength, poor sitting posture, and impaired activities of daily living.  Records showed that the Veteran had 55 degrees of flexion.  

A statement signed by D.D., M.D., indicated that the Veteran had surgery in March 2012 and stopped working in January 2012.  It was noted that the Veteran's estimated recovery date was in May 2012. 

Other private medical treatment records dated from April 2012 to May 2012 show flexion ranging from 55 to 65 degrees of flexion.  

The Veteran was provided a VA medical examination in November 2012.  The claims folder was reviewed.  The Veteran stated that he had physical therapy and complained of persistent pain in the low back.  It was noted that he underwent surgery in March 2012 consisting of translaminar lumbar discectomy at L5-S1 and posterolateral lumbar discectomy at L4-L5.  He stated that after the surgery, the radiating pain in the left lower extremity essentially resolved; however, he still had mild intermittent low back pain on average 3/10 aggravated by bending and sitting, worse in the morning.  There was no tingling, numbness, or weakness reported in bilateral lower extremities.  His bowel and bladder functions were intact.  Occasionally he took Percocet or Diclofenac with benefit.  Concerning functional history, he was a diesel mechanic.  He returned to work in May 2012 after the back surgery.  He was able to perform his job duty despite the pain.  He was independent in the activities of daily living.  He used a back brace at times.  The Veteran did not use other brace or assistive devices.  He did not report additional limitation following repetitive use or during flare-ups.  He was out of work from March 2012 to May 2012 due to his back surgery.  Otherwise, he denied an incapacitating episode during the past 12-month period.  He did not report increased pain during repetitive use or flare-ups.  On physical examination, the lumbar spine demonstrated no gross deformity.  There was mild tenderness to palpation over the lumbar paraspinals.  Range of motion was 45 degrees of flexion associated with pain at the end of range of motion, extension 0 to 25 degrees without pain, side bending 0 to 30 degrees on the left and 0 to 25 degrees on the right, without pain.  Following three repetitive range of motion, the pain and range of motion remained the same.  There was no evidence of ankylosis of the lumbar spine.  There was no evidence of fatigue, weakness, or lack of endurance.  Gait was normal without assistive device.  The impression was lumbar degenerative disc disease at L4-5 and L5-S1 status post discectomy at L4-5 and L5-S1 secondary to disc herniation.

According to the rating criteria, to warrant a rating in excess of 20 percent, there must be evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis.  In this case, the Board notes that there is one finding of 30 degrees of flexion with pain in a January 2009 medical treatment record.  However, the Board finds that all of the other findings show flexion findings of more than 30 degrees.  In fact, a VA medical examination report completed shortly after the above identified January 2009 medical treatment record shows that the flexion was much higher-at 70 degrees.  The subsequent VA medical treatment records and other private medical treatment records do not reflect findings of limitation of flexion at 30 degrees or less, or ankylosis.  Accordingly, a rating in excess of 20 percent is not warranted.  

The Board also considered whether a rating in excess of 20 percent would be warranted on the basis of additional functional impairment and loss pursuant to 38 C.F.R. § § 4.40, 4.45, 4.59, and DeLuca v. Brown, supra.  The Board finds that the assigned 20 percent rating contemplates the Veteran's disability picture, to include associated functional impairment and loss due to pain, flare-ups and repetitive use.  The February 2009 VA medical examination report shows that after repetitive motion of the lumbosacral spine, there was no additional loss of joint function due to pain, fatigue, or lack of endurance.  The November 2012 VA medical examination report shows that the Veteran did not report additional limitation following repetitive use or during flare-ups.  Following three repetitive range of motion, the pain and range of motion remained the same.  In addition, the examiner noted that there was no evidence of fatigue, weakness, or lack of endurance.  The competent and probative clinical findings do not indicate that the Veteran's disability, even when considering any such additional functional impairment and loss, has not been shown to be comparable to flexion limited to 30 degrees or less, or ankylosis of the spine.  See also Mitchell, supra.

In addition, there is no evidence of ankylosis to warrant a higher rating.  Even considering the Veteran's functional impairment and loss, such has not been shown to be comparable to favorable ankylosis.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The VA examiners specifically found that the Veteran did not have ankylosis of the spine. 

Concerning Diagnostic Code 5243, the Veteran reported at times that he cannot move due to his disability.  He also reported that he experienced incapacitating episodes and took time off of work.  While the records show that the Veteran has reported that he had to take time off from work and submitted records of sick leave, there is no evidence to reflect incapacitating episodes.  An incapacitating episode is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The medical treatment records and VA examination reports do not show that the Veteran was prescribed bed rest by a physician due to IVDS.  While the November 2012 VA examiner noted that the Veteran reported his time off from work due to surgery and appeared to indicate the Veteran's report that this was an incapacitating episode, the medical treatment records dated during that time do not reveal that the Veteran was prescribed bed rest by a physician.  The Veteran is not competent to state that he experienced incapacitating episodes due to IVDS as he has not been shown to have the medical expertise and knowledge to do so.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As a result, a disability rating in excess of 20 percent is not warranted under Diagnostic Code 5243. 

In adjudicating a claim, the competence and credibility of the Veteran and other lay persons must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the statements have been considered and the Board finds that the statements are outweighed by the clinical findings.  The Board assigns greater probative value to the findings in the VA examination reports and treatment records that were recorded following physical examinations of the Veteran.  These are more probative than his assertions requesting a higher rating.

In sum, there is no identifiable period that would warrant a rating in excess of 20 percent for the Veteran's disability.  Staged ratings are not appropriate.  See Hart, supra.  In light of the above, a preponderance of the evidence is against the claim for a rating in excess of 20 percent for service-connected disability. The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Other considerations- Neurological manifestations

With respect to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the evidence reflects that the Veteran has not complained of bowel or bladder problems.  38 C.F.R. § 4.71a.  The Veteran has reported radiating pain down his bilateral lower extremities.  The Veteran was granted service connection for radiculopathy of the right lower extremity and radiculopathy of the left lower extremity by an April 2005 rating decision.  The August 2009 rating decision on appeal continued the assigned ratings and the Veteran did not appeal the ratings.  Therefore, the neurological manifestations will not be discussed herein.

Extra-schedular Consideration

An extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Accordingly, the Board must consider whether the Veteran's claim for an increased rating must be referred for extra-schedular consideration.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service, to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  See also 38 C.F.R. § 3.321.

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran's service-connected disability throughout the entire period on appeal has been manifested by signs and symptoms including pain, functional impairment, flare-ups, limitations on standing and walking, sick leave from work as a mechanic, and limitation of motion.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion or based on incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  In addition, for all musculoskeletal disabilities, the rating schedule contemplates functional loss.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The Board finds that the Veteran's symptoms and manifestations of his disability do not present an exceptional or unusual disability so as to render the available rating criteria inadequate. 

In summary, the Board finds that the rating criteria and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 and 38 C.F.R. § 4.71a  and § 4.124a, reasonably describe the Veteran's disability level and symptomatology, and the rating criteria provide for additional or more severe symptoms than currently shown by the evidence based on limited motion, incapacitating episodes and additional neurological impairment.  Given the ways in which the rating schedule contemplates functional loss and impairment for spine disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular ratings are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extra-schedular consideration is not warranted.

Under Johnson  v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.

Total Disability Rating for Compensation Purposes for Individual Unemployability (TDIU)

The Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU due to service-connected disability either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, neither the Veteran nor the record indicates that he is unemployable due to his service-connected disability.  Accordingly, the Board concludes that a claim for a TDIU is not for appellate consideration.


ORDER

Entitlement to a disability rating in excess of 20 percent for herniated disc, L4, L5, S1, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


